
	

116 S2213 IS: Railroad Rehabilitation and Improvement Financing Equity Act
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2213
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Transportation to repay the credit risk premiums paid with respect to
			 certain railroad infrastructure loans after the obligations attached to
			 such loans have been satisfied.
	
	
		1.Short title
 This Act may be cited as the Railroad Rehabilitation and Improvement Financing Equity Act.
		2.Credit risk premiums
 (a)RefundSection 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)) is amended by adding at the end the following:
				
 (5)Refund of premiumsThe Secretary shall repay the credit risk premium of each loan, with interest accrued thereon, not later than 60 days after the date on which all obligations attached to each such loan have been satisfied. For each loan for which obligations have already been satisfied, as of the date of enactment of the Railroad Rehabilitation and Improvement Financing Equity Act, the Secretary shall repay the credit risk premium of each such loan, with interest accrued thereon, not later than 60 days after the date of the enactment of such Act..
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to pay the cost of any direct loan modification (as defined in section 502 of the Federal Credit Reform Act of 1990) to carry out section 502(f)(5) of the Railroad Revitalization and Regulatory Reform Act of 1976, as added by subsection (a).
